Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Eddie Scott on 27 January 2022.

The application has been amended as follows: 
Claim 24 (Currently Amended). An additive manufacturing method of building a product, comprising the steps of:
producing a computer generated three-dimensional (3D) image of the product;
slicing the 3D image of the product into a series of data files defining planar cross sections of individual slices, including a first slice, a second slice, and a third slice;
using said data files for producing images of said series of individual slices including a first image of said first slice, a second image of said second slice, and a third image of said third slice;
providing a reservoir containing a carrier fluid;
providing a substrate that has a substrate surface;
providing an elevator system adapted to lower said substrate in said carrier fluid in said reservoir;

using a droplet dispenser for delivering said first droplet onto said substrate surface, wherein said first droplet spreads to encompass all of said substrate surface and forms a first disk on said substrate surface;
using said elevator system to lower said substrate in said carrier fluid so that said first disk is surrounded but not covered by said carrier fluid;
projecting a first light beam onto said first disk in said reservoir, wherein said first light beam solidifies said first disk and produces first image of said first slice to build a first layer of the product;
using said droplet dispenser for delivering said second droplet onto said first layer, or   on
using said elevator system to lower said substrate in said carrier fluid so that said second disk is surrounded but not covered by said carrier fluid;
projecting a second light beam onto said second disk in said reservoir, wherein said second light beam solidifies said second disk and produces said second image of said second slice of the product to build said second layer of the product;
using said droplet dispenser for delivering said third droplet onto said second layer, or onto said substrate surface in said reservoir, or delivering said third droplet 
using said elevator system to lower said substrate in said carrier fluid so that said third disk is surrounded but not covered by said carrier fluid; and


Drawings
	The drawings filed 7 December 2015 were previously accepted in the Office Action mailed 24 August 2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous claim objections and 112(b) are withdrawn in view of Applicant's claim amendments filed 30 December 2021. 
The rejection of claims 23-24 (previous claims 16-17) on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10286600 is withdrawn in view of the Terminal Disclaimer filed 30 December 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631